DETAILED ACTION
This Office Action is in response to applicant’s communication filed on 7.30.21. In view of this communication, claims 1-20 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests “Electrical and mechanical  connection structure for motor assembly used for driving an impeller” or similar.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayamitsu (US 20180140145 A1), hereinafter referred to as Hayamitsu.
Regarding Claim 1, Hayamitsu discloses an electric motor assembly (Fig 2) comprising: 
a housing (Fig 2 below, 80, 60, 20); 
an impeller (Fig 2, 70) disposed inside the housing; 
a stator (Fig 2, 40) disposed at one side of the impeller in an axial direction (Fig 2, J) of the impeller, the stator comprising a plurality of coil parts [Para 0043]; 
a rotor (Fig 2, 30) comprising a rotation shaft (Fig 2, 31) connected to the impeller (Fig 2, 70), the rotor being configured to rotate relative to the stator; 
a bracket (Fig 6 below, 22) that is coupled to the housing (Fig 2, 20) and supports the rotation shaft (Fig 2, 22 shows bearing 52a inside 22, therefore it supports shaft ); and 
a connection ring (Fig 6, 50) that electrically connects together end portions of the plurality of coil parts (Fig 5, 42)[Para 0088].  

    PNG
    media_image1.png
    895
    663
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    680
    361
    media_image2.png
    Greyscale

Regarding Claim 2, Hayamitsu discloses the electric motor assembly of claim 1. Hayamitsu further discloses the bracket (Fig 6 above, 22) has a passing area (Fig 6, 22a, 22b or any portion thereof) configured to allow air to pass therethrough (Fig 2 above, AF1)[Para 0086] during rotation of the impeller (Fig 2, 70) and a non-passing area (Fig 6, Np or any portion thereof) configured to block the air, and 
wherein the connection ring (Fig 6, 50) is disposed at the non-passing area of the bracket (Air passing through, therefore bracket is disposed in non-passing area) , and the bracket (Fig 6, 22) and the connection ring (Fig 6, 50) are arranged along a moving direction of the air (Air is moving vertically as shown by Fig 2, AF1, therefore axial direction J which is same as arrangement of bracket and connection ring).
Regarding Claim 3, Hayamitsu discloses the electric motor assembly of claim 1. Hayamitsu further discloses a bearing (Fig 2 above, 52a) that is disposed at the bracket (Fig 2, 22 shows bearing 52a inside 22) and supports the rotation shaft (Fig 2, 31). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayamitsu in view of Furuse (JP2015133772A).
Regarding Claim 4, Hayamitsu discloses the electric motor assembly of claim 3. Hayamitsu further discloses the connection ring (Fig 6 above, 50) comprises: a circular conductor (Fig 6, 50a); and a plurality of linear conductors (Fig 6, 50b) that extend from an outer surface (Fig 6, 50ao) of the circular conductor in a direction and are connected to the plurality of coil parts [Para 0088], each of the plurality of linear conductors having a first side (Fig 6, 50b1) connected to the circular conductor (Fig 6, 50a); and wherein the circular conductor (Fig 6, 50a) is disposed at a center of the plurality of linear conductors (Fig 6, 50b).   Hayamitsu does not explicitly disclose plurality of linear conductors in a radial direction and each of the plurality of linear conductors having a second side connected to one of the plurality of coil parts.
	Furuse explicitly discloses plurality of linear conductors in a radial direction (Furuse, Fig 4 below, 30) and each of the plurality of linear conductors having a second side (Furuse, Fig 4, 30s) [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric motor assembly of Hayamitsu modified by the second side of the radial linear conductor of the connection ring being connected to the coils as taught by Furuse in order to meet the structural and electrical connection requirements of the electric machine assembly.

    PNG
    media_image3.png
    213
    284
    media_image3.png
    Greyscale

Regarding Claim 5, Hayamitsu in view of Furuse discloses the electric motor assembly of claim 4. Hayamitsu in view of Furuse further discloses  the bracket (Hayamitsu ,Fig 6 above, 22) comprises: a bearing accommodating portion (Fig 2 above, 22c) [Para 0037]that receives the bearing (Fig 2, 52a), the circular conductor (Fig 6, 50a) being disposed at the bearing accommodating portion (50a is right over 22c); and a plurality of spoke portions (Fig 6, Sp)that are radially connected to an outer surface of the bearing accommodating portion (Fig 6 discloses 22Sp connects to an outer surface of Fig 2, 22c), the plurality of linear conductors (Fig 6, 50b) being disposed at the plurality of spoke portions (Fig 6, Sp), respectively. 
 Regarding Claim 6, Hayamitsu in view of Furuse discloses the electric motor assembly of claim 5. Hayamitsu in view of Furuse further discloses the bracket (Hayamitsu ,Fig 6 above, 22) defines fixing member coupling portions (Fig 6, 22d) coupled to fixing members in the axial direction [Para 0148], and wherein each of the plurality of linear conductors (Furuse, Fig 4 above, 30) defines a fixing member insertion portion (Furuse, Fig 4, 32) [Abstract discloses 32 as a positioning hole] that receives one of the fixing members (Furuse, Fig 1 below,28) [Para 0055].   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric motor assembly of Hayamitsu in view of Furuse modified by the linear conductors defining a fixing member insertion portion as further taught by Furuse in order to locate the connection holes easily and reduce manufacturing cost [Furuse, Para 0065] .

    PNG
    media_image4.png
    773
    700
    media_image4.png
    Greyscale

Claims 7, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayamitsu in view of Gervais et al(US 20170005535 A1), hereinafter referred to as Gervais.
Regarding Claim 7, Hayamitsu discloses the electric motor assembly of claim 3. Hayamitsu further discloses the connection ring (Fig 6 above, 50) comprises: a circular conductor (Fig 6, 50a); and a plurality of linear conductors (Fig 6, 50b) that are connected to a surface of the circular conductor (Fig 6, 50a), each of the plurality of linear conductors having a first side (Fig 6, 50b1) connected to the circular conductor (Fig 6, 50a). Hayamitsu does not disclose plurality of linear conductors that are connected to an surface of the circular conductor and a second side connected to one of the plurality of coil parts, and wherein the circular conductor is disposed at outer sides of the plurality of linear conductors.
Gervais discloses plurality of linear conductors (Gervais, Fig 7 below, 361) that are connected to a surface of the circular conductor (Gervais, Fig 7, 34) and a second side (Fig 7, Gervais ,361b) connected to one of the plurality of coil parts [Gervais, Para 0030], and wherein the circular conductor (Fig 4 below, Fig 7, 34) is disposed at outer sides of the plurality of linear conductors (circular conductors 31-34 are at outer sides of liner conductor 361).

    PNG
    media_image5.png
    343
    455
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    263
    451
    media_image6.png
    Greyscale

Regarding Claim 12, Hayamitsu discloses the electric motor assembly of claim 1, Hayamitsu further discloses the connection ring (Fig 6 above, 50) comprises: a circular conductor (Fig 6, 50a); a plurality of linear conductors (Fig 6, 50b) that connect the circular conductor to the plurality of coil parts[Para 0088]. Hayamitsu does not explicitly disclose  each of the plurality of linear conductors having a first side connected to the circular conductor and a second side connected to one of the plurality of coil parts; and connection pins that protrude from the plurality of linear conductors in the axial direction, respectively.  
Gervais discloses each of the plurality of linear conductors (Gervais, Fig 7 above, 361) having a first side (Gervais, Fig 7, 361a)connected to the circular conductor (Fig 4 above, Fig 7, 34) and a second side (Fig 7, Gervais ,361b)  connected to one of the plurality of coil parts [Gervais, Para 0030]; and connection pins (Gervais, Fig 7, 363) that protrude from the plurality of linear conductors (Fig 7 shows conductor 36 consisting of linear portions 361, 362) in the axial direction (Fig 7, 363 is in the axial direction), respectively.  
For claims 7 and 12, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric motor assembly of Hayamitsu modified by linear conductors connected to the inside of a circular conductor and axial conductor pins as taught by Gervais in order to meet the mechanical and electrical connection requirement.
Regarding Claim 15, Hayamitsu discloses the electric motor assembly of claim 1, Hayamitsu further discloses the connection ring (Fig 6 above, 50) comprises: a circular conductor (Fig 6, 50a); a plurality of linear conductors (Fig 6, 50b) that connect the circular conductor to the plurality of coil parts[Para 0088]. Hayamitsu does not disclose each of the plurality of linear conductors having a first side connected to the circular conductor and a second side connected to one of the plurality of coil parts; and bent connection pins that are bent from ends of the plurality of linear conductors in the axial direction, respectively, each of the bent connection pins being connected to one of the plurality of coil parts. 
Gervais discloses each of the plurality of linear conductors (Gervais, Fig 7 above, 361) having a first side (Gervais, Fig 7, 361a)connected to the circular conductor (Fig 4 above, Fig 7, 34) and a second side (Fig 7, Gervais ,361b)  connected to one of the plurality of coil parts [Gervais, Para 0030]; and bent connection pins (Fig 7, 362) that are bent from ends of the plurality of linear conductors in the axial direction (Fig 7, AA), respectively, each of the bent connection pins being connected to one of the plurality of coil parts (Fig 7, 362 is connected to 363 which is then connected to coil)[ [Gervais, Para 0030]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric motor assembly of Hayamitsu modified by the terminal structure of Gervais in order to connect the coils in the appropriate manner.
Regarding Claim 19, Hayamitsu discloses the electric motor assembly of claim 1. Hayamitsu further discloses bracket (Fig 6 above, 22) defines a connection ring accommodating portion (Fig 6, Np) that receives the connection ring (Fig 6, 50). Hayamitsu does not disclose a connection ring accommodating portion  that is recessed in the axial direction.
Gervais discloses a bracket (Gervais, Fig 3 below, 38) defines a connection ring accommodating portion  that is recessed in the axial direction (connector rings are recessed embedded inside bracket 38)[Para 0034].

    PNG
    media_image7.png
    367
    517
    media_image7.png
    Greyscale

Regarding Claim 20, Hayamitsu discloses the electric motor assembly of claim 1. Hayamitsu does not disclose the bracket is made of an injection molding material applied after the connection ring is inserted into a mold.
Gervais discloses the bracket (Gervais, Fig 3 above, 38) is made of an injection molding material applied after the connection ring is inserted into a mold [Para 0034].
For claims 19 and 20, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric motor assembly of Hayamitsu modified by the plastic insert molded connector ring taught by Gervais in order to have strong and durable connection structure. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hayamitsu in view of Gervais and Reu (US 20190319506 A1), hereinafter referred to as Reu.
Regarding Claim 13, Hayamitsu in view of Gervais discloses the electric motor assembly of claim 12. Hayamitsu in view of Gervais further discloses  the stator comprises: a stator core [Hayamitsu, Para 0043]; a stator coil that is wound around the stator core [Hayamitsu, Para 0043], the stator coil including the plurality of coil parts[Hayamitsu, Para 0043]; and an insulator (Hayamitsu, Fig 6 above, 44) ]disposed between the stator core and the stator coil. Hayamitsu in view of Gervais does not explicitly disclose the insulator comprises a plurality of neutral line connection parts, each of the plurality of neutral line connection parts being connected to one of the end portions of the plurality of coil parts and coupled to one of the connection pins.  
Reu discloses the insulator (Reu, Fig 2 below, 100) comprises a plurality of neutral line connection parts (Reu, Fig 8A below, 130NS), each of the plurality of neutral line connection parts being connected to one of the end portions of the plurality of coil parts [Reu, Para 0210] and coupled to one of the connection pins (Reu, Fig 8A, NS).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric motor assembly of Hayamitsu in view of Gervais modified by insulator having neutral line connection parts which are then connected to close the circuit as taught by Reu in order to have insulator structure that can house the power and neutral pins, thereby making the manufacturing easier.

    PNG
    media_image8.png
    406
    562
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    511
    514
    media_image9.png
    Greyscale


Allowable Subject Matter
Claims 8-11, 14, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 recites “The electric motor assembly of claim 7, wherein the bracket comprises: a bearing accommodating portion that receives the bearing; a plurality of spoke portions that extend from an outer surface of the bearing accommodating portion in a radial direction, the plurality of linear conductors being disposed at the plurality of spoke portions, respectively; and a rim that connects end portions of the plurality of spoke portions, the circular conductor being disposed at the rim”. Neither Hayamitsu nor Hayamitsu in view of Furuse and/or Gervais can be reasonably expected to anticipate or make obvious all the limitations of the above. Therefore claim 8 is allowable.
Claim 9 is allowable as it is dependent on claim 8.
Claim 10 recites “The electric motor assembly of claim 3, wherein the connection ring comprises: an inner circular conductor; an outer circular conductor that is concentric with the inner circular conductor and spaced apart from the inner circular conductor in a radial direction; and a plurality of linear conductors that radially extend from the inner circular conductor and are connected to the outer circular conductor, each of plurality of linear conductors having a first side connected to the inner circular conductor or the outer circular conductor and a second side connected to one of the plurality of coil parts, and wherein the bracket comprises: a bearing accommodating portion that receives the bearing, the inner circular conductor being disposed at the bearing accommodating portion, a plurality of spoke portions that extend in the radial direction from an outer surface of the bearing accommodating portion, and a rim that connects together end portions of the plurality of spoke portions, the outer circular conductor being disposed at the rim.  Neither Hayamitsu nor Hayamitsu in view of Furuse and/or Gervais can be reasonably expected to anticipate or make obvious all the limitations of the above. Therefore claim 10 is allowable.
Claim 11 is allowable as it is dependent on Claim 10.
Claim 14 recites” The electric motor assembly of claim 13, wherein each of the plurality of neutral line connection parts comprises a neutral line connection conductor that defines a connection pin accommodating portion having an arcuate shape with one open side, the neutral line connection conductor being in contact with one of the connection pins”.  Neither Hayamitsu nor Hayamitsu in view of Furuse and/or Gervais can be reasonably expected to anticipate or make obvious all the limitations of the above. Therefore claim 14 is allowable.
Claim 16 recites “The electric motor assembly of claim 15, wherein the stator comprises: a stator core; a stator coil that is wound around the stator core, the stator coil including the plurality of coil parts; and an insulator disposed between the stator core and the stator coil, and wherein the insulator comprises a plurality of neutral line connection parts, each of the plurality of neutral line connection parts being connected to one of the end portions of the plurality of coil parts and coupled to one of the bent connection pins. “ Neither Hayamitsu nor Hayamitsu in view of Furuse and/or Gervais can be reasonably expected to anticipate or make obvious all the limitations of the above. Therefore claim 16 is allowable.
Claims 17-18 are allowable as they are dependent on Claim 16.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571.272.2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2834                                                                                                                                                                                                        

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832